Citation Nr: 0211340	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-29 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUES

1. Entitlement to an effective date prior to September 15, 
1998, for additional compensation for a dependent child.

2. Entitlement to a higher rating from post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent 
evaluation, effective from July 1992.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from June 1966 to June 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from July 1993 and later RO rating decisions that granted 
service connection for PTSD and assigned a 30 percent 
evaluation for this disorder, effective from July 1992; and 
an August 2000 RO decision that denied additional 
compensation for a dependent child.

The March 2002 statement of the case with respect to the 
effective date issue implies that an effective date of 
September 15, 1998, or October 1, 1998, has been assigned for 
additional compensation for a child attending school after 
the 18th birthday.  The Board's decision today goes no 
farther than to affirm that decision, denying any earlier 
effective date.  However, there is no documentation in the 
record showing that additional compensation was ever actually 
awarded.  If additional compensation was not awarded based on 
the school attendance of J, a different issue would arise, 
and a new statement of the case should be prepared.

VA reports of the veteran's psychiatric evaluations and 
treatment discussed below indicate that he believes he has 
decreased libido due to medication used to treat his PTSD.  
Those statements may constitute a claim for loss of use of a 
creative organ, a claim that has not been adjudicated by the 
RO.  That matter is referred to the RO for appropriate 
action.




FINDINGS OF FACT

1.  The evaluation for the veteran's service-connected PTSD 
was increased from 10 to 30 percent in a February 1995 RO 
rating decision.

2.  In March 1995, the veteran submitted a copy of a marriage 
certificate showing his marriage on March 18, 1995, and a VA 
Form 21-686c that did not list children for his wife.

3.  On September 15, 1999, the RO received the veteran's 
claim for additional compensation for 2 stepchildren, S born 
on April [redacted], 1978, and J born on June [redacted], 1979, with copies 
of their birth certificates.

4.  In March 2000, the veteran submitted VA Forms 21-674 
showing S's school attendance from September 1995 to June 
1998 and J's school attendance from September 1997 to June 
1998 and from September 1998 to June 1999.

5.  In an April 2000 letter, the RO asked the veteran to 
submit the exact date of J's commencement of school in 
September 1998.

6.  In correspondence received in April 2000, the veteran 
reported that J began school on September 2, 1998.

7.  The veteran's PTSD has been manifested primarily by 
nightmares and recollections of events in Vietnam, anxiety, 
depression, and angry outbursts that have produced 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks or definite social and industrial 
impairment from July 1992.

8.  PTSD symptoms such as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships that have produced 
occupational and social impairment with reduced reliability 
and productivity or considerable social and industrial 
impairment at any time from July 1992 are not found.


CONCLUSIONS OF LAW

1.  The criteria for payment of additional compensation for a 
dependent child prior to September 15, 1998, are not met.  
38 U.S.C.A. §§ 1115, 5110(f) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.4, 3.57, 3.400, 3.401(b), 3.667 (2001).

2.  The criteria for a rating in excess of 30 percent for 
PTSD at any time from July 1992 are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.7, 4.132, Code 9411, 
effective prior to November 7, 1996, 4.130, Code 9411, 
effective as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims for additional compensation for a dependent 
child and a higher rating for PTSD, and that the requirements 
of the VCAA have in effect been satisfied.

The veteran has been provided with a VA examination to 
determine the current severity of the PTSD.  He and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Although the veteran did not receive a "VCAA 
letter" describing which evidence he would have to provide 
and which evidence VA would obtain for him, it is apparent 
from the history of this longstanding claim that all 
pertinent evidence has in fact been obtained and that no 
useful purpose would be served by delaying consideration to 
provide him with such a letter.  In this case, the extensive 
record on appeal demonstrates the futility of any further 
evidentiary development and that there is no reasonable 
possibility that further assistance would aid him in 
substantiating his claims.  Hence, no further assistance to 
the veteran is required to fulfill VA's duty to assist him in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Entitlement to an Earlier Effective Date for Additional 
Compensation for a Dependent Child

A.  Factual Background

A February 1995 RO rating decision increased the evaluation 
for PTSD from 10 to 30 percent.  The veteran was notified of 
this rating action in February 1995.

In March 1995, the veteran submitted a marriage certificate 
showing a marriage to [redacted] on March 18, 1995, and a VA 
Form 21-686c, Declaration of Status of Dependents, that did 
not show any children for [redacted].

On September 15, 1999, the veteran submitted a claim for 
additional compensation for 2 stepchildren, S born on April 
[redacted], 1978, and J born on June [redacted], 1979.  Birth certificates 
for those children were also received.

In March 2000, the veteran submitted VA Forms 21-674, Request 
for Approval of School Attendance, showing that S attended 
school from 1995 to June 1998 and that J attended school from 
September 1997 to June 1998 and from September 1998 to June 
1999.

In an April 2000 letter, the RO asked the veteran to submit 
the exact date that J started school in September 1998.  In 
correspondence received in April 2000, the veteran notified 
the RO that J had started school on September 2, 1998.

B.  Legal Analysis

A veteran who is entitled to compensation for a service-
connected disability rated as at least 30 percent disabling 
is also entitled to additional compensation for a dependent 
child.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).

The effective date of the additional compensation for 
dependents depends upon when proof of dependents is received.  
An award of additional compensation on account of dependents 
based on the establishment of a disability rating in the 
percentage evaluation specified by law for the purpose shall 
be payable from the effective date of such rating; but only 
if proof of dependents is received within one year from the 
date of notification of such rating action.  38 U.S.C.A. 
§ 5110(f).

In this case, the veteran was notified in February 1995 that 
the evaluation for his PTSD was increased from 10 to 
30 percent.  In March 1995, he submitted a claim for 
additional compensation for a wife and he did not report the 
existence of any stepchildren.  Nor did he submit a claim for 
additional compensation for dependent stepchildren until 
September 15, 1999.  Hence, he is not entitled to additional 
compensation for dependent stepchildren from February 1995.

The veteran asserts that a VA representative incorrectly 
advised him that he was not entitled to additional 
compensation for stepchildren.  This assertion is not 
substantiated by the record.  Nor is failure by VA to provide 
the notice required by 38 U.S.C.A. § 7722 (West 1991 & Supp. 
2002) a basis for awarding retroactive benefits in a manner 
inconsistent with express statutory requirements.  VAOPGCPREC 
17-95.  38 C.F.R. § 3.400 (2001).

The effective date of payment of additional compensation for 
dependents is further defined in 38 C.F.R. § 3.401(b).  That 
regulation provides that awards of additional compensation 
for dependents shall be effective the latest of the following 
dates:

	(1) Date of claim.  This term means the following listed 
in order of 	applicability:
(i) Date of veteran's marriage, or birth of his or 
her child, or adoption of child, if the evidence is 
received within one year of VA request.
(ii) Date notice is received of dependent's 
existence, if evidence is received within one year 
of VA request.
	(2) Date dependency arises;
	(3) Effective date of the qualifying disability rating 
provided evidence of 	dependency is received within one 
year of notification of such rating; or
	(4) Date of commencement of veteran's award.

A "child" means an unmarried person under the age of 18 
years or who after reaching the age of 18 years is pursuing a 
course of education or training in an approved educational 
institution, but not after reaching the age of 23 years.  
38 C.F.R. § 3.57.  Compensation based upon a course of 
instruction at an approved educational institution begun 
after a child's 18th birthday may be paid from the 
commencement of the course if a claim is filed within one 
year of that date.  38 C.F.R. § 3.667(a)(2).

The record shows that the veteran's claim for additional 
compensation for dependent stepchildren was received on 
September 15, 1999.  At that time, the record showed that one 
stepchild, S, had last attended school in June 1998.  Hence, 
additional compensation for him is not payable based on a 
claim received in September 1999 because that was more than 
one year after he completed school.  The evidence also 
reveals that the other stepchild, J, began school on 
September 2, 1998, and that the claim for additional 
compensation based on her school attendance was received more 
than one year later.  Hence, as set forth in the statement of 
the case, additional compensation may not be paid earlier 
than September 15, 1998, one year prior to the date of 
receipt of the claim.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for an earlier 
effective date for the payment of additional compensation for 
a dependent child, and the claim is denied.



II.  Entitlement to a Higher Rating for PTSD, Initially 
Assigned a 30 Percent Evaluation, Effective from July 1992

A.  Factual Background

The veteran had active service from June 1966 to June 1968.

VA medical records show that the veteran was treated and 
evaluated for psychiatric problems from 1992 to 2001.  The 
more salient medical reports related to the claim being 
considered in this appeal are discussed below.

The veteran underwent a VA psychiatric examination in March 
1993.  A history of psychiatric treatment beginning in 1992 
because of intense rage and anger, depression, problems with 
relationships, flashbacks, thought intrusions about Vietnam, 
problems sleeping, nightmares, conflicts with people at work, 
isolation, a sense of alienation, reliance on alcohol to calm 
rage, guilt and a feeling that the death and violence in 
Vietnam was for nothing.  He reported one marriage from 1969 
that ended in divorce in 1987.  It was noted that he was 
using Prozac.  He reported working on the same job for the 
last 23 years.  His mood appeared to be depressed, but not 
inappropriate.  There was no evidence of an anxiety syndrome, 
suicidal ideation or psychotic thought.  He was oriented, 
alert and cooperative, and memory, general information, and 
calculation appeared satisfactory.  The Axis I diagnosis was 
PTSD with depression.  The Axis 5 diagnosis or global 
assessment of functioning (GAF) was 65.

In a VA letter dated in March 1993, the signatory, a social 
worker, notes that the veteran had been a patient since 1992.  
It was noted that his symptoms included intense rage and 
anger, depression, problems in relationships, flashbacks and 
thought intrusion about Vietnam, problems sleeping and 
nightmares, conflicts with people on his job, isolation and a 
sense of alienation, reliance on alcohol to control rage, 
guilt and survivor guilt, and a feeling that the death and 
violence he experienced in Vietnam was for nothing.  The 
signatory noted that the veteran's PTSD symptoms produced 
considerable impairment in social and occupational relations.

Statements from relatives of the veteran and his first wife 
were received in 1993.  Those statements are to the effect 
that the veteran was a changed person after service in 
Vietnam.  The statements were to the effect that the veteran 
was now withdrawn, nervous, and had difficulty establishing 
any meaningful relationships.

In a VA letter dated in November 1993, the signatory, a 
social worker, noted that the veteran had PTSD symptoms that 
produced considerable impairment in the occupational area as 
well as social relationships.

Statements from acquaintances of the veteran were received in 
1994.  Those statements are to the effect that the veteran 
had PTSD symptoms that impaired his industrial adaptability.

In a VA letter dated in June 1994, the signatories, a social 
worker and the Chief of the Mental Hygiene Clinic, noted that 
the veteran had depressive features since 1992.  It was noted 
that the veteran had been taken off medication because of 
intolerable side effects.  Their statements were to the 
effect that the veteran continued to experience moderate to 
severe symptomatology and severe interpersonal problems at 
home and at the job.

The veteran testified at a hearing in August 1994.  His 
testimony was to the effect that his PTSD symptoms impaired 
his ability to establish relationships and that a higher 
rating should be assigned for that disorder.

The veteran underwent a VA psychiatric examination in August 
1994.  It was noted that he was having outpatient 
psychotherapy, individual therapy, on a weekly basis for PTSD 
and that he was on Prozac.  He spoke in a quiet voice but 
responded promptly, though briefly to questions.  He was able 
to give relevant and concise responses.  His mood appeared 
depressed, but not inappropriate.  There was no evidence of 
specific anxiety syndrome, suicidal ideation or a psychotic 
thought content.  He was oriented, alert, and cooperative.  
His memory, intelligence, general information, and 
calculation appeared satisfactory.  The Axis I diagnosis was 
PTSD.  The Axis 5 diagnosis or GAF was 67.

The veteran underwent a VA psychiatric examination in 
November 1998.  He complained of decrease in libido due to 
Prozac and Neurontin, and that the medication also had 
positive effects in terms of depression as well as a decrease 
in volatility and angry outbursts at work.  It was noted that 
he had maintained employment with one employer for 30 years.  
The Axis I diagnosis was PTSD and the GAF over the past year 
was 61.

In a VA letter dated in November 1998, the signatory, a 
psychiatrist, notes that the veteran's PTSD symptoms included 
nightmares and flashbacks of Vietnam that caused alcohol 
abuse and made him isolate himself from social relationships 
for many years and affected his family.  It was noted that he 
was employed in a limited setting because he was unable to 
work more to improve his financial situation.

The veteran testified at a hearing in February 1999.  His 
testimony was to the effect that depression, angry outbursts 
at work, and other symptoms of his PTSD caused problems with 
his employment and family.

The veteran underwent a VA psychiatric examination in June 
2000.  It was noted that the veteran had been on his second 
marriage for 5 years and that he had been employed for the 
same employer for 30 years.  He was somewhat depressed even 
while on medication.  He denied suicidal ideation.  He 
brought a letter from his boss that revealed a pattern of 
absences on short notice.  The veteran reported crafting his 
absences to modulate his mood and to minimize the number of 
times he had to work with people he found difficult to work 
with.  The diagnoses were PTSD and alcohol dependence in 
partial remission.  The GAF was 62 that represented mild 
symptoms.  The examiner noted that the veteran reported 
chronic depression with recurring memories of Vietnam once or 
twice a week and that he avoided stimuli that reminded him of 
Vietnam.  The examiner noted that the evidence did not show 
impairment of speech or thought, frequent panic attacks, 
memory impairment, disturbance of mood or motivation.

VA (Hudson Valley Health Care) outpatient medical reports 
show that the veteran received treatment for PTSD in the 
1990's, 2000, and 2001.  A report of his treatment in June 
2001 notes that he was using fluxetine and that he was less 
irritable at work.  It was noted that he had moderate 
symptoms and a serious impairment in social, occupational or 
school functioning.  He was not suicidal, did not display 
violent or aggressive behavior to self or others, had no 
impairment in judgment or communication, had no delusions or 
hallucinations, had no serious symptoms, had no inability to 
maintain personal hygiene, had no inability to function in 
almost all areas, and no major impairment in several areas.  
A GAF of 46 was assigned.


B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7. 

At the time of an initial rating separate ratings can be 
assigned for separate periods of time based on the facts 
found or a "staged rating".  Fenderson v. West, 12 Vet. 
App. 119 (1999).

A 10 percent evaluation is warranted for PTSD when there is 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  A 30 percent 
evaluation requires definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and psychoneurotic symptoms resulting in such 
reductions in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 50 percent rating requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired and that reliability, 
flexibility, and efficiency levels be so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 70 percent evaluation is warranted 
where the ability to establish or maintain effective or 
favorable relationships with people is severely impaired and 
the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation 
requires that attitudes of all contacts except the most 
intimate be so adversely affected as to result in virtual 
isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the other psychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons or 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1)(West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The Board 
is bound by this interpretation of the term "definite."  38 
U.S.C.A. § 7104(c). 

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas, 1 
Vet. App. 308.  Revised regulations do not allow for their 
retroactive application unless those regulations contain such 
provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

Occupational and social impairment due to mild 
or transient symptoms which decrease work 
efficiency and ability to perform occupational 
tasks only 	during periods of significant 
stress, or; symptoms controlled by continuous 
	medication.-10 percent

Statements and testimony from the veteran are to the effect 
that his PTSD symptoms are more severe than currently rated.  
This evidence is somewhat supported by VA letters that 
indicate the veteran's PTSD symptoms included intense rage 
and anger, depression, problems in relationships, flashbacks 
and thought intrusion about Vietnam, problems sleeping and 
nightmares, conflicts with people at work, isolation and a 
sense of alienation, relying on alcohol to control rage, 
survivor guilt, and a feeling that the death and violence he 
experienced in Vietnam was for nothing.  The signatories of 
those VA letters indicate that the veteran's PTSD symptoms 
produced considerable, moderate or severe social and 
industrial impairment.  That evidence, however, is not 
supported by the findings in the reports of the veteran's VA 
psychiatric examinations from March 1993 to June 2000.  The 
findings in the reports of those psychiatric examinations 
indicate that the veteran's PTSD symptoms are manifested 
primarily by nightmares and recollections of events in 
Vietnam, anxiety, depression, and angry outbursts.

A GAF of 61 to 70 is indicative of moderate difficulty in 
social, occupational or school functioning under the 
provisions of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders, Third 
or Fourth Edition (DSM III or DSM IV) that is to be used in 
the evaluation of the veteran's PTSD.  The reports of the 
veteran's VA psychiatric examinations in March 1993, August 
1994, November 1998, and June 2000 show GAF's of 65, 67, 61, 
and 62, respectively.  The only GAF higher lower than 61 was 
at the veteran's June 2001 VA evaluation when a GAF of 46 was 
assigned.  The report of that evaluation contains few 
findings to support that GAF.

The Board finds that the symptoms noted on the reports of 
thorough psychiatric examinations of the veteran in 1993, 
1994, and 2000 to be more persuasive than the statements 
submitted by the medical professionals who provide the 
veteran with psychiatric treatment and provide the best 
picture of the veteran's overall psychiatric disability.  The 
findings on the reports of those VA psychiatric examinations 
indicate the presence of symptoms that produce occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks or definite social and industrial 
impairment.  The Board finds that the evidence as a whole 
does not show PTSD symptoms such as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships that 
produce occupational and social impairment with reduced 
reliability and productivity or considerable social and 
industrial impairment to support the assignment of a rating 
in excess of 30 percent for the PTSD under the criteria of 
diagnostic code 9411 in effect prior to or as of November 7, 
1996, at any time from July 1992.  Fenderson, 12 Vet. App. 
119.

The preponderance of the evidence is against the claim for a 
higher rating for PTSD at any time from July 1992.  
Therefore, the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against the claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

An earlier effective date for additional compensation for a 
dependent child is denied.

A higher rating for PTSD at any time from July 1992 is 
denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

